528 Pa. 590 (1991)
599 A.2d 646
Edward SIMMONS, Appellant,
v.
COMMONWEALTH of Pennsylvania, UNEMPLOYMENT COMPENSATION BOARD OF REVIEW,
Department of Labor and Industry, Intervenor.
Supreme Court of Pennsylvania.
Argued October 21, 1991.
Decided November 22, 1991.
Sharon M. Dietrich, Philadelphia, for appellant.
Clifford F. Blaze, Deputy Chief Counsel, John E. Herzog, Asst. Counsel, for appellee.
Frayda Kamber and Sean F. Creegan, Harrisburg, for intervenor Dept. of Labor and Industry.
Before NIX, C.J., and LARSEN, FLAHERTY, McDERMOTT, ZAPPALA, PAPADAKOS and CAPPY, JJ.


*591 ORDER
PER CURIAM:
Order affirmed.
LARSEN and PAPADAKOS, JJ., dissent.